Name: 2007/864/EC: Commission Decision of 20 December 2007 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat sector in Poland (notified under document number C(2007) 6490) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  European construction;  agri-foodstuffs
 Date Published: 2007-12-21

 21.12.2007 EN Official Journal of the European Union L 337/127 COMMISSION DECISION of 20 December 2007 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat sector in Poland (notified under document number C(2007) 6490) (Text with EEA relevance) (2007/864/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Annex XII, Chapter 6, Section B, Subsection I(1), paragraph (e) thereto, Whereas: (1) Poland has been granted transitional periods for certain establishments listed in Appendix B (1) to Annex XII to the 2003 Act of Accession. The possibility to grant transitional periods for meat establishments in Poland ends on 31 December 2007. (2) Appendix B to Annex XII to the 2003 Act of Accession has been amended by Commission Decisions 2004/458/EC (2), 2004/471/EC (3), 2004/474/EC (4), 2005/271/EC (5), 2005/591/EC (6), 2005/854/EC (7), 2006/14/EC (8), 2006/196/EC (9), 2006/404/EC (10), 2006/555/EC (11), 2006/935/EC (12), 2007/202/EC (13), 2007/443/EC (14) and 2007/555/EC (15). (3) According to an official declaration from the Polish competent authority certain establishments in the meat sector have completed their upgrading process and are now in full compliance with Community legislation. Certain establishments have ceased activities for which they have obtained a transitional period. Those establishments should therefore be deleted from the list of establishments in transition. (4) Appendix B to Annex XII to the 2003 Act of Accession should therefore be amended accordingly. (5) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from Appendix B to Annex XII to the 2003 Act of Accession. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ C 227 E, 23.9.2003, p. 1392. (2) OJ L 156, 30.4.2004, p. 52, as corrected by OJ L 202, 7.6.2004, p. 39. (3) OJ L 160, 30.4.2004, p. 56, as corrected by OJ L 212, 12.6.2004, p. 31. (4) OJ L 160, 30.4.2004, p. 74, as corrected by OJ L 212, 12.6.2004, p. 44. (5) OJ L 86, 5.4.2005, p. 13. (6) OJ L 200, 30.7.2005, p. 96. (7) OJ L 316, 2.12.2005, p. 17. (8) OJ L 10, 14.1.2006, p. 66. (9) OJ L 70, 9.3.2006, p. 80. (10) OJ L 156, 9.6.2006, p. 16. (11) OJ L 218, 9.8.2006, p. 17. (12) OJ L 355, 15.12.2006, p. 105. (13) OJ L 90, 30.3.2007, p. 86. (14) OJ L 166, 28.6.2007, p. 24. (15) OJ L 212, 14.8.2007, p. 3. ANNEX List of establishments to be deleted from Appendix B to Annex XII to the 2003 Act of Accession List of red meat establishments in transition No Veterinary No Name of establishments 2 02200301 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego TarczyÃ ski  Sp. z o.o. 9 06020203 ZakÃ ady MiÃsne w BiÃ goraju CzesÃ aw Sobczak 11 06020208 ZakÃ ad MiÃsny Romex  Romuald ChoÃ ota 34 12100112 P.P.H.U. KWARTET  Ubojnia ZwierzÃ t 52 14370201 ZakÃ ad RzeÃ ºniczo-WÃdliniarski S. J. Z. Motylewski  J. Zaborowski 53 14140301 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego SZYNKO-POL  SpÃ ³Ã ka z o.o. 54 14250309 Sp. z o.o. KAMAR 60 16010301 PPHU PIM  s.j. 67 22630302 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego M. Korganowski 68 22120303 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego M. Korganowski 74 24040211 PrzetwÃ ³rstwo MiÃsa Andrzej KosiÃ ski 84 26610201 ZakÃ ady MiÃsne S.A. Kielce 94 30210307 ALBAN Sp. z o.o. Jerzy Kniat 98 30270206 PPH PEKTUR s.j. Jerzy Pacholski, Marek DomeÃ ski List of white meat establishments 109 14250604 KrzyÃ ¼anowscy 113 30170401 PPHEI AWRA Sp. z o.o. List of red meat low capacity establishments 116 PPHU Elbro  Furmanek spÃ ³Ã ka jawna ul. KoÃ cielna 6, 76-032 Mielno, oddziaÃ  Siemianice, ul. Polna 1, 76-200 SÃ upsk